State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 19, 2017                   D-12-17
___________________________________

In the Matter of THOMAS MICHAEL
   PHELAN, an Attorney.                     MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 1420371)
___________________________________


Calendar Date:   January 11, 2017

Before:   McCarthy, J.P., Lynch, Clark, Mulvey and Aarons, JJ.

                             __________


     Thomas Michael Phelan, Cape May, New Jersey, pro se.

      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany, for Attorney Grievance Committee for
the Third Judicial Department.

                             __________


Per Curiam.

      Thomas Michael Phelan was admitted to practice by this
Court in 1967 and lists a business address in Cape May, New
Jersey with the Office of Court Administration. Phelan now seeks
leave to resign from the New York bar for nondisciplinary reasons
(see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR]
§ 1240.22 [a]). The Attorney Grievance Committee for the Third
Judicial Department advises that it does not oppose Phelan's
application.

      Upon reading the affidavit of Phelan sworn to September 9,
2016, and upon reading the correspondence in response by the
Chief Attorney for the Attorney Grievance Committee for the Third
Judicial Department, and having determined that Phelan is
eligible to resign for nondisciplinary reasons, we grant his
application and accept his resignation.
                              -2-                  D-12-17

      McCarthy, J.P., Lynch, Clark, Mulvey and Aarons, JJ.,
concur.



      ORDERED that Thomas Michael Phelan's application to resign
is granted and his nondisciplinary resignation is accepted; and
it is further

      ORDERED that Thomas Michael Phelan's name is hereby
stricken from the roll of attorneys and counselors-at-law of the
State of New York, effective immediately, and until further order
of this Court (see generally Uniform Rules for Attorney
Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further

      ORDERED that Thomas Michael Phelan shall, within 30 days of
the date of this decision, surrender to the Office of Court
Administration any Attorney Secure Pass issued to him.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court